 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   JAIRO PACHECO, individually and on               Case No.: 18cv01696-JAH (WVG)
     behalf of other similarly situated current
 9
     and former employees,                            ORDER VACATING HEARING
10                                     Plaintiffs,    DATE
11   v.
12
     BUSHFIRE GRILL, INC., a California
13   corporation; BUSHFIRE BEACHSIDE,
     INC., a California corporation; and DOES
14
     1-100, inclusive,
15                                   Defendants.
16
17         After careful review of Plaintiff’s submission, the Court deems Plaintiff Jairo
18   Pacheco’s motion for preliminary approval of class action settlement (Doc. No. 23),
19   suitable for adjudication without oral argument. See CivLR 7.1 (d.1).
20         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is taken under
21   submission without oral argument and the hearing set for January 6, 2020, is VACATED.
22   The Court will issue an order in due course.
23         IT IS SO ORDERED.
24
25   DATED:      December 17, 2019
26                                                   _________________________________
                                                     JOHN A. HOUSTON
27
                                                     United States District Judge
28
